18 N.Y.3d 909 (2012)
963 N.E.2d 790
940 N.Y.S.2d 213
2012 NY Slip Op 63975
CHRISTINE M. STUTO, Appellant,
v.
GREGORY G. KERBER et al., Defendants, and
WILLIAM J. MCNEARY III et al., Respondents.
No. 19.
Court of Appeals of New York.
Argued January 10, 2012.
Decided February 16, 2012.
Cooper, Erving, Savage LLP, Albany (Phillip G. Steck of counsel), for appellant.
Driver Greene, LLP, Albany (John D. Hoggan, Jr., of counsel), for respondents.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Plaintiff Christine M. Stuto was employed by Wurld Media, Inc., a corporation organized under the laws of the State of Delaware. In May 2006, after encountering financial difficulties, Wurld Media stopped paying plaintiff's salary. She continued *910 working, however, in the hope that the corporation's financial position would improve. It did not, and the corporation closed. Plaintiff thereafter obtained a judgment against Wurld Media for unpaid wages and commenced this action against Wurld Media's 10 largest shareholders to recover the unpaid wages pursuant to Business Corporation Law § 630. Supreme Court granted the motion of three defendant shareholders to dismiss the complaint on the ground that the statute does not apply to foreign corporations, and the Appellate Division affirmed.
We agree with the courts below that the plain language and history of Business Corporation Law § 630 (see Armstrong v Dyer, 268 NY 671 [1935]), as well as other relevant portions of the Business Corporation Law (see Business Corporation Law § 102 [a] [4], [7]; § 1319), reveal that section 630 applies to only domestic corporations, and not to foreign corporations.
Order affirmed, with costs, in a memorandum.